Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Louis Bonanno, Sr., appeals the district court’s order denying Bonanno’s Fed. R.Civ.P. 60(b) post-judgment motions to reconsider the court’s prior order dismissing his civil action. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Bonanno’s informal brief does not challenge the basis for the district court’s disposition, Bonanno has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.